 Case: 4:18-cr-00975-ERW Doc. #: 546 Filed: 09/16/21 Page: 1 of 3 PageID #: 5860




Firstly, your Honor, let me say thank you for taking the time to read this for this letter is very
important to me. This letter is in regards to the case U S. vs Christopher Myers.

I briefly want to elucidate some of my concerns as a constituent in regards to this case to you.
have much respect for your position and understand the difference in the executive branch
/judicial branch and write this letter to you out of passion for justice. Let me say that the notion
of this case being tried a 3rd time is unfathomable.

Justice in this country should not come down to having a wealth of money. Chris isn't funded by
any police union. He is a 30 year old man who for the last 3+ years has had to work low paying
jobs with less than desirable hours and conditions to support himself due to the charge he
faces. He sold is first home in order to pay for his first trial. He now is selling his 2nd home that
he bought outdated and made many upgrades in an attempt to continue to pay for his legal
representation. This is an egregious example of Government overreach. This case continuing
conveys one thing ... The government can try you as many times as they want regardless of new
evidence; spending hundreds of thousands of taxpayer dollars each time and as long as the jury
hangs they get to continue to keep their hand on you and bleed you dry financially manipulating
you to consider fictitious plea deals

I ask you for a minute to understand the grip of the government that Chris has been under for
the last 3+ years not being able to spend time with his living grandparents who are in heir B0's
with declining health due to the fact he is confined geographically by his bond conditions. He
and his family have had to take off 4 weeks of work this year alone for the two federal trials that
they endured with the hope that the truth will come out and his innocence proven. Everyday
facing the worthless media and critics; who don't have factual info that continue to defame him

Chris was a young dedicated policeman he wanted to be a policeman his whole life and spent
7+years volunteering as a police explorer from the time he was 14-21. He was awarded officer
 of the year his 1st year on the job. Chris Myers is NOT Darren Wilson OR Derrick Chauvin        1



Being a WHITE male and a Policeman isn't a crime as much the radical DOJ wants it to be. In
trial #1 Chris was acquitted of the first baseless charge and twice now 24 strangers collectively
stated that the evidence was not there to convict him of the 2nd nd1culous allegation he still
faces. l ask with the case currently where it 1s, What's the motive to try Chris further? At this
point it certainly could be argued that this is malicious and vindictive. This 1s a travesty and
enough is enough. Due process applies to all of us well at least! thought it did .. certainly
doesn't apply to Chris
 Case: 4:18-cr-00975-ERW Doc. #: 546 Filed: 09/16/21 Page: 2 of 3 PageID #: 5861



Thank You for taking the time to read this and for your service in the interest of Justice.

Sincerely,

Patrick Truesdale

Hillsdale Missouri Police Department
                                                                              ~.-
Case: 4:18-cr-00975-ERW Doc. #: 546 Filed: 09/16/21 Page: 3 of 3 PageID #: 5862
                                                                              •.
                                                                              "
                                                                              C


                                                                              C
                                                                              lf
                                                                              lf




                                                                                                I
                          '"
                          (,)
                          ~
                                                  St - ~m
                                                  )> ~ -
                                                  s::
                                                                         V,
                                                                         rn
                                                                         -c
                                                                                  ::0
                                                                                                I
                                            r=r
                                                                         en


                                                  -
                          0
                          II)
                                                      = <
                          ~-I
                          ~
                          II)                .... •
                                            > -
                                            -t-       -
                                                      ~ m
                                                        0 ;-, ·
                          111                t· •
                          ill
                          ill
                                             ;; t ¥.
                                              31 ~
                                              0    ,-       !,-1

                          -
                          ~
                          ~
                                              "'"' "'""(,,'~,~
                                              ~
                                                    -/.

                                                    t ?,r                          ~~-
                                                                                   ...   u,
                                                                                         !:-,
                                                                                         !1
                            -
                          -=-
                                              µ
                                                              2--
                                                                                         r·
                            --                                    ~
                                                                                   ~N c:C)
                                                                                   ... fJl-,
                                                                                         ~


                                                                  I:::

                          ---
                          -,:
                                                                  •;               J C)••
                          t=-==                                                    ()l

                                                                                   r-
                                                                                         0\
                                                                                         c,
                                                                                         0


                          r"
                          "
                          :;:
                          ~
